Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on August 05, 2021, arguments persuasive.

REASONS FOR ALLOWANCE
	The claims filed on 09/23/2020 have been carefully considered of 35 U.S.C. 101 in light of the specification, in particular lines 15 - 29 on page 5, line 2 page 6 - line 27 on page 7, lines 6 - 20 on page 8, line 28 on page 8 - line 28 on page 9, and lines 2 - 6 on page 10 of the specification filed on 07/23/2018, and it has been determined that that the scope does not amount to a mental process as set forth by MPEP 2106.04(a)(2). Furthermore, 35 U.S.C. 112(a) has been carefully considered and it has been determined that adequate support for the claimed invention has been provided.  
The following is an examiner’s statement of reasons for allowance: for Claims 1 and 2 the prior art of record does not teach or suggest the invention as claimed, including a method of designing a hypersonic waverider wherein the lower stream surface of a hypersonic waverider is controllably morphable. By contrast, Smith et al. (US 8256706 B) discloses a method of designing a hypersonic waverider vehicle, including the steps of selecting a shock shape; tracing a leading edge along the shock shape; selecting a base plane defining endpoints of the leading edge and rearwardly displaced from a front of the leading edge; and tracing stream surfaces back from the leading edge along the shock to the base plane in order to define an upper surface and a lower surface, wherein the upper and lower surfaces and base plane enclose a volume representing internal volume of the hypersonic vehicle. However, Smith et al. fails to mention the lower stream surface is controllably morphable. By further contrast, Bowcutt (US 6634594 B1) discloses a method of designing a hypersonic waverider vehicle, including the steps of selecting a shock shape; tracing a leading edge along the shock shape; selecting a 
For Claim 15, the prior art of record does not teach or suggest the invention as claimed, including a method of a hypersonic waverider vehicle which includes the step of actuating a unitary morphable lower of a hypersonic vehicle, via actuators, to a shape resulting in a minimum force from each of the one or more actuators. By contrast, Bowcutt (Us 6634594 B1) discloses a method of controlling a hypersonic waverider vehicle which includes the step of sensing force applied by one or more actuators. However, Bowcutt is silent regarding the step of actuating a unitary morphable lower of a hypersonic vehicle, via actuators, to a shape resulting in a minimum force from each of the one or more actuators. Therefore, it would have not been obvious to incorporate prior art which disclose morphable surfaces, in particular morphable surfaces for hypersonic waveriders in the manner as described above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
		
	
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642